Citation Nr: 1451178	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  07-28 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bladder cancer to include as secondary to herbicide exposure.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for respiratory disability and, if so, whether the claim may be granted.

3.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).

5.  Entitlement to service connection for migraine.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension and, if, whether the claim may be granted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006, June 2012, and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Although the RO's discussion in the March 2012 Supplemental Statement of the Case suggests a determination that new and material evidence had been submitted to reopen the Veteran's claim for service connection for respiratory disability, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A review of the record shows that, in a February 2014 rating decision, the RO denied the claims for service connection for migraine and hypertension.  It is noted that the RO reopened the claim for hypertension, finding that new and material evidence had been submitted.  A letter dated in July 2014 reflects the Veteran's disagreement with that decision.  The RO issued to the Veteran a Statement of the Case (SOC) dated in August 2014 and the Veteran responded with a substantive appeal dated in September 2014.  The substantive appeal is included in the VA electronic claims file as part of the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping.

The Board notes that, in addition to the paper claims files, the Board has reviewed the Veteran's VA electronic claims file.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to this appeal except as to the September 2014 Board hearing transcript and September 2014 substantive appeal.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO on issues 1-4.  A hearing transcript is associated with the VA electronic claims file.  At that time, the Veteran raised the claim for TDIU and waived consideration by the Agency of Original Jurisdiction (AOJ) of additional evidence submitted.  The VLJ held the record open for 30 days pending the receipt of additional evidence from the Veteran.  Additional medical evidence was received and associated with the claims file.

The claims for bladder cancer, respiratory disability, migraine, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for respiratory disability was denied in an unappealed September 2002 rating decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

2.  For the entire appeal period, the Veteran's coronary artery disease has been manifested by 3-5 metabolic equivalents (METs) resulting in dyspnea, fatigue, angina, and dizziness, with a left ventricular ejection fraction (LVEF) better than 50 percent, and without chronic congestive heart failure.

3.  The Veteran has a combined disability rating of 90 percent to include a single disability rated at 60 percent, and is unable to obtain and retain substantially gainful employment due to service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for respiratory disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2014)

2.  The criteria for an evaluation in excess of 60 percent for coronary artery disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).

3.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

VA met its duty to notify.  VA sent to the Veteran VCAA letters dated in January 2006, March 2006, and April 2012 on the claims, prior to the decisions on appeal.  It is noted that the petition to reopen the claim for service connection for respiratory disability has been granted along with the claim for TDIU.  Thus, there is no prejudice to the Veteran in these matters because the Board has granted of the benefit sought.

VA further met its duty to assist the Veteran.  VA obtained service treatment records (STRs) and all relevant medical records identified by the Veteran.  These have been associated the claims file.  VA provided the Veteran a VA examination in regard to his heart claim, which is sufficiently detailed so that the Board's evaluation of the condition will be fully informed.  In regards to the petition to reopen the respiratory claim, no VA examination is required.  VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen until new and material evidence has been presented.  38 C.F.R. § 3.159(c)(4).

Lastly, VA provided the Veteran a hearing on appeal.  Under 38 C.F.R. § 3.103(c)(2), a VLJ who conducts a hearing must fulfill two duties:  First, the VLJ must fully explain the issues and, second, the VLJ must suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal and the testimony reflects an understanding of the issues on appeal.  The VLJ essentially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Accordingly, the Board will address the merits of the claims.

II.  Preliminary Matters

The Veteran seeks an evaluation in excess of 60 percent for coronary artery disease and petitions the Board to reopen his claim for service connection for respiratory disability.  He provided sworn testimony in September 2014 and a July 2010 private medical opinion by A. Linder, M.D., in support of his claim.  The private medical opinion reflects review of the Veteran's "service record and current medical treatment records that were provided to me."  The physician concluded that:

In my opinion, his migraine headaches, hypertension, ulcer, bladder cancer and breathing difficulties are most likelier than not, related to his military duty because of his well-documented post traumatic stress disorder as well as his exposure to Agent Orange.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III.  Petition to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, service connection for a chronic respiratory condition claimed as a collapsed lung was denied in an unappealed September 2002 rating decision.  The Veteran was notified of that decision and the right to appeal.  The claim was denied as evidence did not show that the claimed disability was incurred in service.  Evidentiary submissions received since the September 2009 rating decision includes a private medical opinion dated in July 2010 linking the Veteran's breathing problems with service.  The Board finds that the evidence constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the petition to reopen the claim for entitlement to service connection for a respiratory disorder is granted.


IV.  Claims for Increase

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.


Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 60 percent for coronary artery disease.  The evidence does not more nearly reflect the criteria for a higher evaluation.  38 C.F.R. § 4.7.

The Veteran's coronary artery disease is currently rated as 60 percent disabling under Diagnostic Code 7005, for arteriosclerotic heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).  The schedular criteria provide a disability rating of 60 percent when there is more than one episode of acute, congestive heart failure in the past year, or; when a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  Id.

A maximum disability rating of 100 percent is assigned for chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is LV dysfunction with an EF of less than 30 percent.  Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2). (2014).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

On VA examination in May 2012, the examiner estimated a METs level between 3-5 due to dyspnea, fatigue, angina, and dizziness exhibited upon strenuous activity.  The left ventricular ejection fraction (LVEF) was 52 percent based on October 2011 testing.  The examiner noted that the Veteran did not have congestive heart failure.  Private medical records dated in December 2012 document an LVEF of 55 percent, as shown upon echocardiogram.  At the Veteran's September 2014 hearing on appeal, it was acknowledged that there was no evidence of congestive heart failure.

The medical evidence does not more nearly reflect the criteria for a 100 percent rating.  38 C.F.R. § 4.7.  The competent medical evidence does not show chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or a LVEF of less than 30 percent.

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for an evaluation higher than 60 percent, as explained and discussed above.  While the Veteran is competent to report his observable symptoms as he experiences them through his senses, including fatigue and dizziness, see Layno, supra, he is not competent to provide an opinion as to how such symptoms are reflective of the severity of his heart disease disability; to do so requires medical expertise which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer).  The Veteran's statements as to the current severity of his ischemic heart disease, while considered by the Board, are afforded little probative value, as opposed to the objective, competent medical evidence of record.

The Board assigns greater probative value to the 2012 private and VA examination findings as they were obtained after appropriate testing and/or evaluation of the Veteran by trained medical professionals.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), (the credibility and weight to be attached to medical evidence is within the province of the adjudicators).

Accordingly, the claim is denied.  The Board finds no basis to assign separate evaluations for separate periods of time based on the facts found, in other words a "staged" rating because there is no distinct period where the service- connected disability exhibited symptoms that would warrant a different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  There is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.

V.  TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

To qualify for a schedular TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Marginal employment is not considered to be substantially gainful employment.

In this case, the Veteran's service connected disabilities include a single disability rated at 70 percent (PTSD) and additional disabilities resulting in a combined 90 percent disability evaluation.  This combined evaluation includes coronary artery disease rated at 60 percent.  Thus, the Veteran's meets the numeric evaluation required for a schedular TDIU set forth in 38 C.F.R. § 4.16(a).

Additionally, the record shows that the Veteran is as likely as not unable to perform the physical and mental tasks associated with work due to his service-connected disabilities, specifically PTSD and heart disease.  The Veteran has work experience as an electrician, working in the field since roughly 1972.  He has limited education, having earned a high school diploma and attending only 2 years of junior college.  He maintained long-term employment with BART (Bay Area Rapid Transit) working as an electrician, but has had difficulty performing his work due to psychiatric and physical problems associated with service-connected PTSD and heart disability.  At his hearing, the Veteran explained that his PTSD and heart symptoms caused functional limitations that precluded employment.  For example, poor memory, inability to cope with stress, and poor sleep interfered with his ability to perform train maintenance in a highly stressful work environment where there was significant pressure to get trains running and time constraints.  His symptoms both made performing the work difficult and further exacerbated his symptoms.  The Veteran testified that he retired in June 2014 and that, prior to this, he had been on extended medical leave.

The medical evidence corroborates the Veteran's report of functional limitations.  The November 2011 VA psychiatric examination shows that the Veteran has anxiety, panic attacks, chronic sleep impairment, memory loss, difficulty maintaining effective work relationships, and difficulty in adapting to stressful circumstances.  Private treatment records show that the Veteran has coronary artery disease and was hospitalized for complaints of chest pain of unknown etiology in December 2012, possibly due to multiple heart medications.

The Board acknowledges that there is no medical opinion of record on the functional limitations associated with the Veteran's service-connected disabilities and the impact these have on his ability to work.  Notwithstanding, considering the evidence of record as a whole, the Board finds that it is at least as likely as not that the Veteran is unable to work due to service-connected disability, specifically his PTSD and heart disability.  Therefore, resolving all reasonable doubt in the Veteran's favor, TDIU is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The petition to reopen the claim for service connection for respiratory disability is granted.

An evaluation in excess of 60 percent for coronary artery disease is denied.

TDIU is granted subject to the laws and regulations governing the award of monetary benefits.


REMAND

VA has a duty to assist Veterans in the development of their claims, to include providing a VA examination and obtaining a medical opinion where necessary to decide to the claim.  38 C.F.R. § 3.159(c)(4).  Here, competent evidence has been submitted indicating that bladder cancer and respiratory disability may be attributable to service, to include herbicide exposure and/or service-connected post traumatic stress disorder (PTSD).  As there is no medical opinion of record supported by a medical rationale at this time on whether the Veteran has disability due service to include herbicide exposure or service-connected PTSD, the Board finds that remand for a VA medical opinions is necessary to decide these matters.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

In regards to the migraine and hypertension claim, the Veteran requested a hearing on appeal.  A hearing on appeal will be granted if the claimant expresses a desire to appear in person.  38 C.F.R. § 20.700.  Here, the Veteran requested a videoconference hearing on his September 2014 substantive appeal to the Board and has not withdrawn that request.

Accordingly, the case is REMANDED for the following action:
1.  The AOJ should schedule the Veteran for a videoconference hearing with a member of the Board so he may present testimony in support of his migraine and hypertension claims.

2.  All outstanding treatment records should be obtained to include the private treatment record of Dr. A. Linden.

3.  The Veteran should be scheduled for VA respiratory and genitourinary examinations by appropriately skilled physicians to ascertain whether the Veteran has a chronic respiratory disorder and/or bladder cancer etiologically related to service or service-connected PTSD.  Specifically, the following should be answered:

(a) Whether it is as likely as not that any currently shown respiratory disorder is (i) etiologically related to service, to include herbicide exposure; and/or (ii) proximately due to or aggravated by service-connected PTSD.

(b) Whether it is as likely as not that bladder cancer is (i) etiologically related to service, to include herbicide exposure; and/or (ii) proximately due to or aggravated by service-connected PTSD.

Herbicide exposure should be presumed.  The physicians should not conclude that no etiological relationship exists between the claimed disorder and service to include herbicide exposure based the absence of the disorder in the VA regulatory list of disabilities presumptively associated with herbicide exposure alone.  Service connection may be granted on a direct basis without consideration of the presumptive regulations if there is convincing medical evidence supporting the alleged relationship to service, herbicide exposure, or service-connected PTSD.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The claims files should be made available to the physicians along any pertinent evidence in the VA electronic file.  The examination reports must include a complete rationale for all opinions and conclusions reached.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The AOJ should ensure that the medical opinions are adequate and conduct any other development deemed necessary.

5.  The AOJ should adjudicate the claims with consideration of the evidence added to the record since the most recent supplemental statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


